Exhibit 10.44

PURCHASE AND SALE CONTRACT







BETWEEN










CENTURY PROPERTIES FUND XIX,
a California limited partnership
















AS SELLER













AND













TITAN REAL ESTATE INVESTMENT GROUP, LLC,
an Ohio limited liability company










AS PURCHASER







PLANTATION CROSSING










TABLE OF CONTENTS

                                                        Page

ARTICLE I   DEFINED TERMS

1

ARTICLE II   PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III   FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

6

ARTICLE IV   TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Existing Deed of Trust

7

 

4.6

Subsequently Disclosed Exceptions

7

 

4.7

Purchaser Financing

8

 

4.8

[Intentionally Omitted.]

8

ARTICLE V   CLOSING

8

 

5.1

Closing Date

8

 

5.2

Seller Closing Deliveries

8

 

5.3

Purchaser Closing Deliveries

9

 

5.4

Closing Prorations and Adjustments

10

 

5.5

Post Closing Adjustments

14

ARTICLE VI    REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

PURCHASER

14

 

6.1

Seller’s Representations

14

 

6.2

AS-IS

15

 

6.3

Survival of Seller’s Representations

16

 

6.4

Definition of Seller’s Knowledge

17

 

6.5

Representations And Warranties Of Purchaser

17

ARTICLE VII   OPERATION OF THE PROPERTY

18

 

7.1

Leases and Property Contracts

18

 

7.2

General Operation of Property

18

 

7.3

Liens

18

ARTICLE VIII   CONDITIONS PRECEDENT TO CLOSING

19

 

8.1

Purchaser’s Conditions to Closing

19

 

8.2

Seller’s Conditions to Closing

19

ARTICLE IX   BROKERAGE

20

 

9.1

Indemnity

20

 

9.2

Broker Commission

20

ARTICLE X   DEFAULTS AND REMEDIES

20

 

10.1

Purchaser Default

20

 

10.2

Seller Default

21

ARTICLE XI   RISK OF LOSS OR CASUALTY

22

 

11.1

Major Damage

22

 

11.2

Minor Damage

22

 

11.3

Repairs

23

ARTICLE XII   EMINENT DOMAIN

23

 

12.1

Eminent Domain

23

ARTICLE XIII   MISCELLANEOUS

23

 

13.1

Binding Effect of Contract

23

 

13.2

Exhibits and Schedules

23

 

13.3

Assignability

23

 

13.4

Binding Effect

24

 

13.5

Captions

24

 

13.6

Number And Gender Of Words

24

 

13.7

Notices

24

 

13.8

Governing Law and Venue

26

 

13.9

Entire Agreement

26

 

13.10

Amendments

26

 

13.11

Severability

27

 

13.12

Multiple Counterparts/Facsimile Signatures

27

 

13.13

Construction

27

 

13.14

Confidentiality

27

 

13.15

Time Of The Essence

27

 

13.16

Waiver

27

 

13.17

Attorneys Fees

28

 

13.18

Time Zone/Time Periods

28

 

13.19

1031 Exchange

28

 

13.20

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

28

 

13.21

No Exclusive Negotiations

28

 

13.22

ADA Disclosure

28

 

13.23

No Recording

29

 

13.24

Relationship of Parties

29

 

13.25

Dispute Resolution

29

 

13.26

AIMCO Marks

29

 

13.27

Non-Solicitation of Employees

30

 

13.28

Survival

30

 

13.29

Multiple Purchasers

30

ARTICLE XIV   LEAD-BASED PAINT DISCLOSURE

30

 

14.1

Disclosure

30








Exhibit A - Legal Description for the Plantation Crossing

A-1

Exhibit B - Form of Limited Warranty Deed

B-1

Exhibit C - Form of Bill of Sale

C-1

Exhibit D - General Assignment and Assumption

D-1

Exhibit E - Assignment and Assumption of Leases and Security Deposits

E-1

Exhibit F - Notice to Vendor Regarding Termination of Contract

F-1

Exhibit G - Tenant Notification

G-1

Exhibit H - Lead-Based Paint Disclosure

H-1

Schedule 1 - Defined Terms

Schedule 1

Schedule 1.1.19 - List of Excluded Permits

Schedule 1.1.19

Schedule 1.1.23 - List of Excluded Fixtures and Tangible Personal Property

Schedule 1.1.23

Schedule 3.5 - List of Materials

Schedule 3.5

















PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the
1st day of April, 2008 (the “Effective Date”), by and between CENTURY PROPERTIES
FUND XIX, a California limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and TITAN
REAL ESTATE INVESTMENT GROUP, LLC, an Ohio limited liability company, having a
principal address at 135 South Main Street, Suite 301, Greenville, South
Carolina 29601 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.

Seller owns the real estate located in Cobb County, Georgia, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Plantation Crossing.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1.

Purchase and Sale

.  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.

2.2.

Purchase Price and Deposit

.  The total purchase price (“Purchase Price”) for the Property shall be an
amount equal to $11,850,000.00, payable by Purchaser, as follows:

2.2.1.

Within 2 Business Days following the Effective Date, Purchaser shall deliver to
Fidelity National Title Insurance Company, 8450 East Crescent Parkway, Suite
410, Greenwood Village, Colorado 80111, Attention: Valena L. Bloomquist,
Telephone (303) 244-9818, Facsimile (720) 489-7593 (“Escrow Agent” or “Title
Insurer”) an initial deposit (the “Initial Deposit”) of $118,500.00 by wire
transfer of immediately available funds (“Good Funds”).

2.2.2.

On or before the day that the Feasibility Period expires, Purchaser shall
deliver to Escrow Agent an additional deposit (the “Additional Deposit”) of
$118,500.00 by wire by transfer of Good Funds.




2.2.3.

The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m. on the
Closing Date.

2.3.

Escrow Provisions Regarding Deposit.

2.3.1.

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2.

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or released to Seller pursuant to Section 10.1, or (ii) the date on which
Escrow Agent shall be authorized to disburse the Deposit as set forth in Section
2.3.3.  The tax identification numbers of the parties shall be furnished to
Escrow Agent upon request.

2.3.3.

If prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator’s decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located.
 Escrow Agent shall give written notice of such deposit to Seller and Purchaser.
 Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4.

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this Contract
or involving gross negligence.  Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney’s fees, incurred in connection with the
performance of Escrow Agent’s duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.1.

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto solely with
respect to the provisions of this Section 2.3.





2.3.2.

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent’s failure to file the reports Escrow Agent is required to file
pursuant to this section.

ARTICLE III
FEASIBILITY PERIOD

3.1.

Feasibility Period

.  Subject to the terms of Section 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including the date which is 30 days
after the Effective Date (the “Feasibility Period”), and thereafter until
Closing upon reasonable prior notice and consent from Seller, Purchaser, and its
agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, “Consultants”) shall, at no cost or expense to Seller, have the
right from time to time to enter onto the Property to conduct and make any and
all customary studies, tests, examinations, inquiries, inspections and
investigations  of or concerning the Property, review the Materials and
otherwise confirm any and all matters which Purchaser may reasonably desire to
confirm with respect to the Property and Purchaser’s intended use thereof
(collectively, the “Inspections”).

3.2.

Expiration of Feasibility Period

.  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent on or before 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser’s right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable except as expressly provided in this Contract, and Purchaser’s
obligation to purchase the Property shall be conditional only as expressly
provided in this Contract.

3.3.

Conduct of Investigation

.  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advanced notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.  




3.4.

Purchaser Indemnification.

3.4.1.

Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, “Seller’s
Indemnified Parties”), from and against any and all damages, mechanics’ liens,
liabilities, losses, demands, actions, causes of action, claims, costs and
expenses (including reasonable attorneys’ fees, including the cost of in-house
counsel and appeals) (collectively, “Losses”) arising from or related to
Purchaser’s or its Consultants’ entry onto the Property, and any Inspections or
other acts by Purchaser or Purchaser’s Consultants with respect to the Property
during the Feasibility Period or otherwise.  Purchaser shall, however, not be
liable for any damages incurred by Seller resulting from the mere discovery by
Purchaser of a pre-existing condition at or with regard to the Property;
provided, however, that, if Purchaser proceeds with acquisition of the Property
after the expiration of the Feasibility Period and the Closing occurs, Purchaser
shall accept the Property with such pre-existing condition and assume any
liabilities associated therewith.

3.4.2.

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on the Property without Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion.  Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller’s reasonable judgment could result in any injury to the Property
or breach of any contract, or expose Seller to any Losses or violation of
applicable law, or otherwise adversely affect the Property or Seller’s interest
therein.  Seller hereby expressly consents to Purchaser’s performance of a Phase
I environmental study of the Property (to be conducted by an environmental
engineer reasonably acceptable to Seller) and an ACM (asbestos containing
material) study (to be conducted by an environmental engineer reasonably
acceptable to Seller) in connection therewith, but only to the extent
customarily performed in connection with a Phase I environmental study.
 Purchaser shall use reasonable efforts to minimize disruption to Tenants in
connection with Purchaser’s or its Consultants’ activities pursuant to this
Section.  No consent by the Seller to any such activity shall be deemed to
constitute a waiver by Seller or assumption of liability or risk by Seller.
 Purchaser hereby agrees to restore, at Purchaser’s sole cost and expense, the
Property to the same condition existing immediately prior to Purchaser’s
exercise of its rights pursuant to this Article III.  Purchaser shall maintain
and cause its third party consultants to maintain (a) casualty insurance and
commercial general liability insurance with coverages of not less than
$1,000,000.00 for injury or death to any one person or more than one person and
$1,000,000.00 with respect to property damage, and (b) worker’s compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located.  Purchaser shall deliver proof of
the insurance coverage required pursuant to this Section 3.4.2 to Seller (in the
form of a certificate of insurance) prior to the earlier to occur of (i)
Purchaser’s or Purchaser’s Consultants’ entry onto the Property, or (ii) the
expiration of 5 days after the Effective Date.


3.5.

Property Materials.

3.5.1.

Within 3 days after the Effective Date, and to the extent the same exist and are
in Seller’s possession or reasonable control (subject to Section 3.5.2), Seller
agrees to make the documents set forth on Schedule 3.5 (together with any other
documents or information provided by Seller or its agents to Purchaser with
respect to the Property, the “Materials”) available at the Property for review
and copying by Purchaser at Purchaser’s sole cost and expense.  In the
alternative, at Seller’s option and within the foregoing 3-day period, Seller
may deliver some or all of the Materials to Purchaser, or make the same
available to Purchaser on a secure web site (Purchaser agrees that any item to
be delivered by Seller under this Contract shall be deemed delivered to the
extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use reasonable efforts to deliver the same to Purchaser
within 3 days after such notification is received by Seller; provided, however,
that under no circumstances will the Feasibility Period be extended and
Purchaser’s sole remedy will be to terminate this Contract pursuant to Section
3.2.

3.5.2.

In providing the Materials to Purchaser, other than Seller’s Representations,
Seller makes no representation or warranty, express, written, oral, statutory,
or implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only and, together with all Third-Party Reports, if requested by Seller, shall
be returned by Purchaser to Seller (or the destruction thereof shall be
certified in writing by Purchaser to Seller) as a condition to return of the
Deposit to Purchaser if this Contract is terminated for any reason.  In the
event Seller requests that Purchaser deliver any Third-Party Reports as provided
above, Seller shall reimburse Purchaser for the actual out-of-pocket costs
incurred by Purchaser in obtaining such Third-Party Reports.  Recognizing that
the Materials delivered or made available by Seller pursuant to this Contract
may not be complete or constitute all of such documents which are in Seller’s
possession or control, but are those that are readily and reasonably available
to Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Property.

3.5.3.

In addition to the items set forth on Schedule 3.5, no later than 3 days after
the Effective Date, Seller shall deliver to Purchaser (or otherwise make
available to Purchaser as provided under Section 3.5.1) the most recent rent
roll for the Property listing the move-in date, monthly base rent payable, lease
expiration date and unapplied security deposit for each Lease (the “Rent Roll”).
 Seller makes no representations or warranties regarding the Rent Roll other
than the express representation set forth in Section 6.1.6.  

3.5.4.

In addition to the items set forth on Schedule 3.5, no later than 3 days after
the Effective Date, Seller shall deliver to Purchaser (or otherwise make
available to Purchaser as provided under Section 3.5.1) a list of all current
Property Contracts (the “Property Contracts List”).  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7.




3.6.

Property Contracts

.  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty or premium for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees or penalties.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a “Required Assignment Consent”) to such assignment.
 Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller’s
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser’s failure to obtain any Required Assignment Consent.

ARTICLE IV
TITLE

4.1.

Title Documents

.  Within 3 Business Days after the Effective Date, Seller shall cause to be
delivered to Purchaser a standard form commitment (“Title Commitment”) to
provide a standard American Land Title Association owner’s title insurance
policy for the Property, using the current policy jacket customarily provided by
the Title Insurer, in an amount equal to the Purchase Price (the “Title
Policy”), together with copies of all instruments identified as exceptions
therein (together with the Title Commitment, referred to herein as the “Title
Documents”).  Purchaser shall be solely responsible for payment of all costs
relating to procurement of the Title Commitment, the Title Policy (up to an
amount equal to $11,850 for the standard Title Policy), and any requested
endorsements.

4.2.

Survey

.  Subject to Section 3.5.2, within 3 Business Days after the Effective Date,
Seller shall deliver to Purchaser or make available at the Property any existing
survey of the Property (the “Existing Survey”).  Purchaser may, at its sole cost
and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the “Survey”).

4.3.

Objection and Response Process

.  On or before the date which is 20 days after the Effective Date (the
“Objection Deadline”), Purchaser shall give written notice (the “Objection
Notice”) to the attorneys for Seller of any matter set forth in the Title
Documents or the Survey to which Purchaser objects (the “Objections”).  If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Survey.  On or
before 25 days after the Effective Date (the “Response Deadline”), Seller may,
in Seller’s sole discretion, give Purchaser notice (the “Response Notice”) of
those Objections which Seller is willing to cure, if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date of up to 10 days to cure
the Objections.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections as set forth in the Response Notice (or if
no Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4.

Permitted Exceptions

.  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:

4.4.1.

All matters shown in the Title Documents and the Survey, other than (a) those
Objections, if any, which Seller has agreed to cure pursuant to the Response
Notice under Section 4.3, (b) mechanics’ liens and taxes due and payable with
respect to the period preceding Closing, (c) the standard exception regarding
the rights of parties in possession, which shall be limited to those parties in
possession pursuant to the Leases, and (d) the standard exception pertaining to
taxes, which shall be limited to taxes and assessments payable in the year in
which the Closing occurs and subsequent taxes and assessments;

4.4.2.

All Leases;

4.4.3.

Applicable zoning and governmental regulations and ordinances;

4.4.4.

Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser; and

4.4.5.

The terms and conditions of this Contract.

4.5.

Existing Deed of Trust

.  It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds to secure debt, deeds of trust and/or
mortgages which secure the Note (collectively, the “Deed of Trust”) shall not be
deemed Permitted Exceptions, whether Purchaser gives further written notice of
such or not, and shall be paid off, satisfied, discharged and/or cured from
proceeds of the Purchase Price at Closing.

4.6.

Subsequently Disclosed Exceptions

.  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that materially adversely
affects title to the Property which was not disclosed on any version of the
Title Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception.
 If Purchaser disapproves of the New Exception, Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date of up to 10 days in order to cure
the New Exception.  If Seller fails to deliver a notice to Purchaser within 3
days after the expiration of the New Exception Review Period, Seller shall be
deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with Seller’s response, or lack thereof, Purchaser may, as its
exclusive remedy elect either:  (i) to terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) to waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing clause within 6 days after the expiration of the
New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.

4.7.

Purchaser Financing

.  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing.

4.8.

[Intentionally Omitted.]

ARTICLE V
CLOSING

5.1.

Closing Date

.  The Closing shall occur 30 days following the expiration of the Feasibility
Period at the time set forth in Section 2.2.3 (the “Closing Date”) through an
escrow with Escrow Agent, whereby the Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Notwithstanding the foregoing to the contrary,
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the preceding sentence, in
connection with Seller’s payment in full of the Note (the “Loan Payoff”).  Any
such notice extending the Closing Date shall be delivered by Seller to Purchaser
no later than 10 days prior to the Closing Date.

5.2.

Seller Closing Deliveries

.  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:

5.2.1.

Limited Warranty Deed (the “Deed”) in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2.

A Bill of Sale in the form attached as Exhibit C.

5.2.3.

A General Assignment in the form attached as Exhibit D (the “General
Assignment”).

5.2.4.

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the “Leases Assignment”).

5.2.5.

A letter in the form attached hereto as Exhibit F prepared and addressed by
Purchaser and countersigned by Seller to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the “Vendor Terminations”).

5.2.6.

Seller’s closing statement.





5.2.7.

A title affidavit or an indemnity form reasonably acceptable to Seller, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.2.8.

A certification of Seller’s non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.

5.2.9.

Resolutions, certificates of existence or good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller’s authority to consummate this transaction.

5.2.10.

An updated Rent Roll effective as of a date no more than 3 Business Days prior
to the Closing Date; provided, however, that the content of such updated Rent
Roll shall in no event expand or modify the conditions to Purchaser’s obligation
to close as specified under Section 8.1.

5.2.11.

An updated Property Contracts List effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser’s obligation to close as specified under Section 8.1.

5.2.12.

An Affidavit of Seller’s Residence if Seller is, or is deemed, a “resident” of
Georgia; or an Affidavit of Seller’s Gain if Seller is not a “resident” of
Georgia.

5.2.13.

A Form PT-61 (Real Estate Transfer Tax Declaration).

5.2.14.

A Broker’s Lien Waiver.

5.3.

Purchaser Closing Deliveries

.  No later than 1 Business Day prior to the Closing Date (except for the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to
Seller upon the Closing) the following items:

5.3.1.

The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2.

A title affidavit or an indemnity form (pertaining to Purchaser’s activity on
the Property prior to Closing), reasonably acceptable to Purchaser, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.3.3.

A Form PT-61 (Real Estate Transfer Declaration).

5.3.4.

Purchaser’s closing statement.

5.3.5.

A countersigned counterpart of the General Assignment.

5.3.6.

A countersigned counterpart of the Leases Assignment.




5.3.7.

Notification letters to all Tenants prepared and executed by Purchaser in the
form attached hereto as Exhibit G.

5.3.8.

The Vendor Terminations.

5.3.9.

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10.

Resolutions, certificates of existence or good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser’s authority to consummate this transaction.

5.3.11.

A Form G-2RP (Withholding on Sales or Transfers of Real Property and Associated
Tangible Personal Property by Nonresidents) if Seller is not a “resident” of
Georgia.

5.3.12.

A Broker’s Lien Waiver.

5.4.

Closing Prorations and Adjustments.

5.4.1.

General.  All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the “Proration
Schedule”) of the adjustments described in this Section 5.4 prior to Closing.

5.4.2.

Operating Expenses.  All of the operating, maintenance, taxes (other than real
estate taxes), and other expenses incurred in operating the Property that Seller
customarily pays, and any other costs incurred in the ordinary course of
business for the management and operation of the Property, shall be prorated on
an accrual basis.  Seller shall pay all such expenses that accrue prior to the
Closing Date and Purchaser shall pay all such expenses that accrue from and
after the Closing Date.

5.4.3.

Utilities.  The final readings and final billings for utilities will be made if
possible as of the Closing Date, in which case Seller shall pay all such bills
as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills.  Otherwise, a proration shall be made based upon the
parties’ reasonable good faith estimate.  Seller shall be entitled to the return
of any deposit(s) posted by it with any utility company, and Seller shall notify
each utility company serving the Property to terminate Seller’s account,
effective as of noon on the Closing Date.

5.4.4.

Real Estate Taxes.  Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing.

5.4.5.

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6.

Leases.

5.4.6.1

All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date.  Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date.  Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date.  Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the “Uncollected Rents”).  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller’s favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  Purchaser agrees to bill
Tenants of the Property for all Uncollected Rents and to take reasonable actions
to collect Uncollected Rents.  Notwithstanding the foregoing, Purchaser’s
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser’s collection of rents shall be
applied, first, towards current rent due and owing under the Leases, and,
second, to Uncollected Rents.  After the Closing, Seller shall continue to have
the right, but not the obligation, in its own name, to demand payment of and to
collect Uncollected Rents owed to Seller by any Tenant, which right shall
include, without limitation, the right to continue or commence legal actions or
proceedings against any Tenant and the delivery of the Leases Assignment shall
not constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any Tenants in any action to
collect Uncollected Rents.  Purchaser agrees to cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be necessary to
carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents, and the undertaking of any act reasonably
necessary for the collection of such Uncollected Rents by Seller; provided,
however, that Purchaser’s obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.




5.4.6.2

At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits paid by any of the Tenants to secure their respective
obligations under the Leases, together, in all cases, with any interest payable
to the Tenants thereunder as may be required by their respective Tenant Lease or
state law (the “Tenant Security Deposit Balance”).  Any cash (or cash
equivalents) held by Seller which constitutes the Tenant Security Deposit
Balance shall be retained by Seller in exchange for the foregoing credit against
the Purchase Price and shall not be transferred by Seller pursuant to this
Contract (or any of the documents delivered at Closing), but the obligation with
respect to the Tenant Security Deposit Balance nonetheless shall be assumed by
Purchaser.  The Tenant Security Deposit Balance shall not include any
non-refundable deposits or fees paid by Tenants to Seller, either pursuant to
the Leases or otherwise.

5.4.7.

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.  Seller shall have the
risk of loss of the Property until 11:59 p.m. the day prior to the Closing Date,
after which time the risk of loss shall pass to Purchaser and Purchaser shall be
responsible for obtaining its own insurance thereafter.

5.4.8.

Employees.  All of Seller’s and Seller’s manager’s on-site employees shall have
their employment at the Property terminated as of the Closing Date.

5.4.9.

Closing Costs.  Purchaser shall pay any transfer, sales, use, gross receipts or
similar taxes, the cost of recording any instruments required to discharge any
liens or encumbrances against the Property, any premiums or fees required to be
paid by Purchaser with respect to the Title Policy pursuant to Section 4.1, and
one-half of the customary closing costs of the Escrow Agent.  Seller shall pay
one-half of the customary closing costs of the Escrow Agent.

5.4.10.

Utility Contracts.  If Seller has entered into an agreement for the purchase of
electricity, gas or other utility service for the Property or a group of
properties (including the Property) (a “Utility Contract”), or an affiliate of
Seller has entered into a Utility Contract, then, at the option of Seller,
either (a) Purchaser either shall assume the Utility Contract with respect to
the Property, or (b) the reasonably calculated costs of the Utility Contract
attributable to the Property from and after the Closing shall be paid to Seller
at the Closing and Seller shall remain responsible for payments under the
Utility Contract.

5.4.11.

Possession.  Possession of the Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller’s books and records (other than proprietary information)
(collectively, “Seller’s Property-Related Files and Records”) regarding the
Property shall be made available to Purchaser at the Property after the Closing.
 Purchaser agrees, for a period of not less than three (3) years after the
Closing (the “Records Hold Period”), to (a) provide and allow Seller reasonable
access to Seller’s Property-Related Files and Records for purposes of inspection
and copying thereof, and (b) reasonably maintain and preserve Seller’s
Property-Related Files and Records.  If at any time after the Records Hold
Period, Purchaser desires to dispose of Seller’s Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the “Records
Disposal Notice”).  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller’s Property-Related
Files and Records that Seller desires to retain.  

5.4.12.

Tax Appeals.  Purchaser acknowledges that Seller has filed an appeal (the
“Appeal”) with respect to real estate ad valorem or other similar property taxes
applicable to the Property (the “Property Taxes”).

5.4.12.1

If such Appeal relates to any Tax Year (defined below) prior to the Tax Year in
which the Closing occurs, Seller shall be entitled, in Seller’s sole discretion,
to continue to pursue such Appeal after the Closing Date, and, in the event that
the Appeal is successful in reducing the amount of Property Taxes payable with
respect to any such prior Tax Year, Seller shall be entitled to the full amount
of any rebate, refund or reduction (collectively, a “Refund”) resulting from the
Appeal.  Seller shall not be obligated to continue to pursue any Appeal with
respect to the Property, including, without limitation, any Appeal that relates
to a Tax Year during or after the Tax Year in which Closing occurs.

5.4.12.2

If such Appeal relates to the Tax Year in which Closing occurs, then, prior to
the Closing, Seller shall notify Purchaser of such Appeal prior to the Closing
Date.  Thereafter, Purchaser may elect to assume primary responsibility to
continue the Appeal or notify Seller that Seller may continue to be primarily
responsible for such Appeal.

(a)

If Purchaser elects to have Seller continue the Appeal, then, from and after the
Closing Date, Seller agrees that it will continue, at Seller’s sole cost and
expense, to reasonably process the Appeal to conclusion with the applicable
taxing authority (including any further appeals which Seller deems reasonable to
pursue).  In the event that the Appeal is successful in reducing the amount of
Property Taxes payable with respect to the Tax Year in which Closing occurs (the
“Award”), then Purchaser and Seller shall share any Refund on a pro rata basis
(in accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing Seller for its actual, reasonable
and documented third-party costs (collectively, the “Third-Party Costs”)
incurred in connection with the Appeal.  If Third-Party Costs equal or exceed
the amount of the Award, then Seller shall be entitled to the full amount of the
Award.

(b)

If Purchaser elects to assume primary responsibility for continuing the Appeal,
then, from and after the Closing Date, Purchaser agrees that it will continue,
at Purchaser’s sole cost and expense, to reasonably process the Appeal to
conclusion with the applicable taxing authority (including any further appeals
which Purchaser deems reasonable to pursue).  In so doing, Purchaser agrees to
consult with Seller as to the status of the Appeal and with respect to any
materials to be submitted to or appearances to be made in front of the taxing
authority.  In the event that the Appeal is successful in reducing the amount of
Property Taxes payable with respect to the Tax Year in which Closing occurs,
then Purchaser and Seller shall share any Refund on a pro rata basis (in
accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing each of Purchaser and Seller for
their respective Third-Party Costs incurred in connection with the Appeal.  If
Third-Party Costs equal or exceed the amount of the Award, then the Award shall
be applied to such Third-Party Costs on a pro rata basis, with each of Purchaser
and Seller receiving a portion of the Award equal to the product of (i) a
fraction, the numerator of which is the respective party’s Third-Party Costs,
and the denominator of which is the total of both parties’ Third-Party Costs,
and (ii) the amount of the Award.

If no Appeal for the Tax Year in which the Closing occurs has been filed as of
the Closing Date and Purchaser elects not to file an Appeal, Seller may file and
prosecute, at its sole cost and expense, an Appeal for such Tax Year.  In such
event, the provisions of subsection (a) above shall control the management of
such Appeal and the allocation of any Award.

5.4.12.3

For purposes of this Section 5.4.12, “Tax Year” shall mean each 12-month period
for which the applicable taxing authority assesses Property Taxes, which may or
may not be a calendar year.

5.5.

Post Closing Adjustments

.  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate).  

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1.

Seller’s Representations

.  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:

6.1.1.

Seller is validly existing and in good standing under the laws of the state of
its formation set forth in the initial paragraph of this Contract; and, subject
to Section 8.2.4, has or at the Closing shall have the entity power and
authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller’s ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.4, this Contract is a valid, binding
and enforceable agreement against Seller in accordance with its terms;


6.1.2.

Seller is not a “foreign person,” as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.3.

Except for (a) any actions by Seller to evict Tenants under the Leases, or (b)
any matter covered by Seller’s current insurance policy(ies), to Seller’s
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against the
Property;

6.1.4.

To Seller’s knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property; and

6.1.5.

To Seller’s knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date.

6.1.6.

To Seller’s knowledge, the Rent Roll (as updated pursuant to Section 5.2.10) is
accurate in all material respects.

6.1.7.

To Seller’s knowledge, the Property Contracts List (as updated pursuant to
Section 5.2.11) is accurate in all material respects.

6.1.8.

Seller is not a Prohibited Person.

6.1.9.

To Seller’s knowledge, except for third party persons who hold direct or
indirect ownership interests in Seller, none of Seller’s affiliates or parent
entities is a Prohibited Person.

6.1.10.

To Seller’s knowledge, except for third party persons who hold direct or
indirect ownership interests in Seller, the Property is not the property of or
beneficially owned by a Prohibited Person.

6.1.11.

To Seller’s knowledge, except for third party persons who hold direct or
indirect ownership interests in Seller, the Property is not the proceeds of
specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7).

6.2.

AS-IS

.  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller’s Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller’s Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller’s Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller  provides or
has provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller’s Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.

6.3.

Survival of Seller’s Representations

.  Seller and Purchaser agree that Seller’s Representations shall survive
Closing for a period of 6 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $337,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.




6.4.

Definition of Seller’s Knowledge

.  Any representations and warranties made “to the knowledge of Seller” shall
not be deemed to imply any duty of inquiry.  For purposes of this Contract, the
term Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Designated Representative of the Seller and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of the Seller, or any affiliate of the Seller, or to impose upon
such Designated Representative any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representative any individual personal liability.  As used herein,
the term Designated Representative shall refer to Edward Morgan who is the
Regional Property Manager handling this Property (the “Regional Property
Manager”).  

6.5.

Representations And Warranties Of Purchaser

.  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:

6.5.1.

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of Ohio.

6.5.2.

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser’s partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser’s ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3.

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser’s obligations or covenants to Seller.

6.5.4.

Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5.

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.




6.5.6.

Purchaser is not a Prohibited Person.

6.5.7.

To Purchaser’s knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8.

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person.

6.5.9.

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C. §
1956(c)(7).

ARTICLE VII
OPERATION OF THE PROPERTY

7.1.

Leases and Property Contracts

.  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new Property Contracts or any new or
renewed Leases shall not have a term in excess of 1 year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed; and provided further, however, Seller agrees that any
such new Property Contracts shall be terminable without penalty on 30 days prior
notice.  Seller agrees that it will deliver to Purchaser each of the vacant
Tenant Units in Rent-Ready Condition (with such vacancy and condition to be
determined 3 days prior to the Closing Date), or (b) Purchaser shall receive a
credit against the Purchase Price in an amount equal to the product of (i) the
number of Tenant Units as of 3 days prior to the Closing Date that are vacant
and not in Rent-Ready Condition, and (ii) $900.00.

7.2.

General Operation of Property

.  Except as specifically set forth in this Article VII, Seller shall operate
the Property after the Effective Date in the ordinary course of business, and
except as necessary in the Seller’s sole discretion to address (a) any life or
safety issue at the Property or (b) any other matter which in Seller’s
reasonable discretion materially adversely affects the use, operation or value
of the Property, Seller will not make any material alterations to the Property
or remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.

7.3.

Liens

.  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld or delayed.  If
Purchaser approves any such subsequent lien or encumbrance, the same shall be
deemed a Permitted Encumbrance for all purposes hereunder.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1.

Purchaser’s Conditions to Closing

.  Purchaser’s obligation to close under this Contract, shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:

8.1.1.

All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2.

Each of Seller’s Representations shall be true in all material respects as of
the Closing Date;

8.1.3.

Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and

8.1.4.

Neither Seller nor Seller’s general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last 6 months a debtor in any bankruptcy
proceeding.

8.1.5.

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Seller.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4 or 8.1.5 is not
met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price,
(b) if such failure constitutes a default by Seller, exercise any of its
remedies pursuant to Section 10.2, or (c) if such failure does not constitute a
default by Seller, terminate this Contract and receive a return of the Deposit
from the Escrow Agent.  If the condition set forth in Section 8.1.2 is not met,
Seller shall not be in default pursuant to Section 10.2, and Purchaser may, as
its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price.

8.2.

Seller’s Conditions to Closing

.  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:




8.2.1.

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2.

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3.

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4.

[Intentionally left blank]; and

8.2.5.

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

ARTICLE IX
BROKERAGE

9.1.

Indemnity

.  Seller represents and warrants to Purchaser that it has dealt only with
Holliday Fenoglio Fowler, L.P., 3414 Peachtree Road NE, Suite 736, Atlanta,
Georgia 30326 (“Broker”) in connection with this Contract.  Seller and Purchaser
each represents and warrants to the other that, other than Broker, it has not
dealt with or utilized the services of any other real estate broker, sales
person or finder in connection with this Contract, and each party agrees to
indemnify, hold harmless, and, if requested in the sole and absolute discretion
of the indemnitee, defend (with counsel approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder’s
fees arising from or attributable to the acts or omissions of the indemnifying
party.  

9.2.

Broker Commission

.  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES

10.1.

Purchaser Default

.  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder); (b) deliver to the Seller the deliveries specified under
Section 5.3 on the date required thereunder; (c) deliver the Purchase Price at
the time required by Section 2.2.3 and close on the purchase of the Property on
the Closing Date; or (d) comply with any of its other representations,
warranties or other material obligations under this Contract and such failure to
comply continues for more than 10 days after written notice from Seller; then,
immediately and without the right to receive notice or to cure pursuant to
Section 2.3.3 (except as provided in (d) above) Purchaser shall forfeit the
Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and neither
party shall be obligated to proceed with the purchase and sale of the Property.
 The Deposit is liquidated damages and recourse to the Deposit is, except for
Purchaser’s indemnity and confidentiality obligations hereunder, Seller’s sole
and exclusive remedy for Purchaser’s failure to perform its obligation to
purchase the Property or breach of a representation or warranty.  Seller
expressly waives the remedies of specific performance and additional damages for
such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S
DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE
ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS
OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT
THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE
SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW
AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2.

Seller Default

.  If Seller, prior to the Closing, defaults in its covenants, or obligations
under this Contract, including to sell the Property as required by this Contract
and, other than with respect to Seller’s obligation to sell the Property as
required by this Contract, such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser’s election and as Purchaser’s
sole and exclusive remedy, either (a) this Contract shall terminate, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Seller shall pay to Purchaser, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $50,000 in aggregate, or (b) subject
to the conditions below, Purchaser may seek specific performance of Seller’s
obligation to deliver the Deed pursuant to this Contract (but not damages).
 Purchaser may seek specific performance of Seller’s obligation to deliver the
Deed pursuant to this Contract only if, as a condition precedent to initiating
such litigation for specific performance, Purchaser first shall (i) deliver the
total Purchase Price and all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.3 and 5.3; (ii) not otherwise be in default under this
Contract; and (iii) file suit therefor with the court on or before the 90th day
after the Closing Date; if Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser’s right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.
 PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1.

Major Damage

.  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost of repair is more than $250,000, then
Seller shall have no obligation to repair such damage or destruction and shall
promptly notify Purchaser in writing of such damage or destruction (the “Damage
Notice”).  Within 10 days after Purchaser’s receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  In the event Purchaser fails to
terminate this Contract within the foregoing 10-day period, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price, notwithstanding any such damage or destruction, and Seller and
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller’s rights and obligations
with respect to the insurance claim and related to such casualty, and thereafter
Purchaser shall receive all remaining insurance proceeds pertaining to such
claim (plus a credit against the Purchase Price at Closing in the amount of any
deductible payable by Seller in connection therewith and not spent by Seller for
demolition, site cleaning, restoration or other repairs).

11.2.

Minor Damage

.  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of repair is equal to or less than
$250,000, this transaction shall be closed in accordance with the terms of this
Contract, notwithstanding the damage or destruction; provided, however, Seller
shall make such repairs to the extent of any recovery from insurance carried on
the Property if such repairs can be reasonably effected before the Closing.
 Subject to Section 11.3, if Seller is unable to effect such repairs prior to
Closing, then Purchaser shall, at Closing, execute and deliver an assignment and
assumption (in a form reasonably required by Seller) of Seller’s rights and
obligations with respect to the insurance claim and related to such casualty,
and thereafter Purchase shall receive all remaining insurance proceeds
pertaining to such claim (plus a credit against the Purchase Price at Closing in
the amount of any deductible payable by Seller in connection therewith and not
spent by Seller for demolition, site cleaning, restoration or other repairs).


11.3.

Repairs

.  To the extent that Seller elects to commence any repair, replacement or
restoration of the Property prior to Closing, then Seller shall be entitled to
receive and apply available insurance proceeds to any portion of such repair,
replacement or restoration completed or installed prior to Closing, with
Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration.  

ARTICLE XII
EMINENT DOMAIN

12.1.

Eminent Domain

.  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

ARTICLE XIII
MISCELLANEOUS

13.1.

Binding Effect of Contract

.  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.

13.2.

Exhibits and Schedules

.  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.

13.3.

Assignability

.  Except to the extent required to comply with the provisions of Section 13.19
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of the Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of the Seller, to one or more entities so long as (a) Purchaser
is an affiliate of the purchasing entity(ies) or owns a direct or indirect
interest therein, (b) Purchaser is not released from its liability hereunder,
and (c) Purchaser provides written notice to Seller of any proposed assignment
no later than 10 days prior to the Closing Date.  As used herein, an affiliate
is a person or entity controlled by, under common control with, or controlling
another person or entity.




13.4.

Binding Effect

.  Subject to Section 13.3, this Contract shall be binding upon and inure to the
benefit of Seller and Purchaser, and their respective successors, heirs and
permitted assigns.

13.5.

Captions

.  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.6.

Number And Gender Of Words

.  Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.

13.7.

Notices

.  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:




Titan Real Estate Investment Group, LLC

135 South Main Street, Suite 301

Greenville, South Carolina 29601

Attention:

Jeff Tabor

Telephone:

864-242-0000

Facsimile:

864-242-0003




















with a copy to:




Hughes Arrell Kinchen, LLP

Norfolk Tower

2211 Norfolk, Suite 405

Houston, Texas 77098

Attention:

Greg Arrell, Esq.

Telephone:

713-942-7766

Facsimile:

713-942-2266




To Seller:




c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:

Mark Reoch or Brian Bornhorst

Telephone:

303-691-4337

Facsimile:

303-300-3261




And:




c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282




with copy to:




John Spiegleman, Esq.

Senior Vice President

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Telephone: 303-691-4303

Facsimile:  303-300-3260




















and a copy to:




Holliday Fenoglio Fowler, L.P.

3414 Peachtree Road NE, Suite 736

Atlanta, Georgia 30326

Attention:

Jason Nettles

Telephone:

404-942-3186

Facsimile:

404-832-8466




and a copy to:




Ballard Spahr Andrews & Ingersoll, LLP

1225 17th Street, Suite 2300

Denver, Colorado  80202

Attention:  Beverly J. Quail, Esq. or Alicia B. Clark, Esq.

Telephone: 303-292-2400

Facsimile:  303-296-3956




Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

8450 East Crescent Parkway, Suite 410

Greenwood Village, Colorado 80111

Attention:

Valena L. Bloomquist

Telephone:

303-244-9198

Facsimile:

720-489-7593




Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.8.

Governing Law and Venue

.  The laws of the State of Georgia shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.25, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.9.

Entire Agreement

.  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.

13.10.

Amendments

.  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.

13.11.

Severability

.  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.12.

Multiple Counterparts/Facsimile Signatures

.  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.13.

Construction

.  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.

13.14.

Confidentiality

.  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller’s prior written authorization, which may be granted or denied in Seller’s
sole discretion.  In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller’s
sole discretion.  Notwithstanding the provisions of Section 13.9, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.15.

Time Of The Essence

.  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.

13.16.

Waiver

.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.

13.17.

Attorneys Fees

.  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.

13.18.

Time Zone/Time Periods

.  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, CO.)  Should
the last day of a time period fall on a weekend or legal holiday, the next
Business Day thereafter shall be considered the end of the time period.

13.19.

1031 Exchange

.  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.

13.20.

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

.  Purchaser acknowledges that this Contract is entered into by Seller which is
a California limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.21.

No Exclusive Negotiations

.  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any contract or binding Contract with a third-party for the sale of the Property
unless such Contract is contingent on the termination of this Contract without
the Property having been conveyed to Purchaser.

13.22.

ADA Disclosure

.  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.

13.23.

No Recording

.  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If the Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints the
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.

13.24.

Relationship of Parties

.  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.

13.25.

Dispute Resolution

.  Any controversy, dispute, or claim of any nature arising out of, in
connection with, or in relation to the interpretation, performance, enforcement
or breach of this Contract (and any closing document executed in connection
herewith), including any claim based on contract, tort or statute, shall be
resolved at the written request of any party to this Contract by binding
arbitration.  The arbitration shall be administered in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association.
 Any matter to be settled by arbitration shall be submitted to the American
Arbitration Association in the state in which the Property is located.  The
parties shall attempt to designate one arbitrator from the American Arbitration
Association.  If they are unable to do so within 30 days after written demand
therefor, then the American Arbitration Association shall designate an
arbitrator.  The arbitration shall be final and binding, and enforceable in any
court of competent jurisdiction.  The arbitrator shall award attorneys’ fees
(including those of in-house counsel) and costs to the substantially prevailing
party and charge the cost of arbitration to the party which is not the
substantially prevailing party.  Notwithstanding anything herein to the
contrary, this Section 13.25 shall not prevent Purchaser or Seller from seeking
and obtaining equitable relief on a temporary or permanent basis, including,
without limitation, a temporary restraining order, a preliminary or permanent
injunction or similar equitable relief, from a court of competent jurisdiction
located in the state in which the Property is located (to which all parties
hereto consent to venue and jurisdiction) by instituting a legal action or other
court proceeding in order to protect or enforce the rights of such party under
this Contract or to prevent irreparable harm and injury.  The court’s
jurisdiction over any such equitable matter, however, shall be expressly limited
only to the temporary, preliminary, or permanent equitable relief sought; all
other claims initiated under this Contract between the parties hereto shall be
determined through final and binding arbitration in accordance with this Section
13.25.

13.26.

AIMCO Marks

.  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.

13.27.

Non-Solicitation of Employees

.  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit, recruit or
hire any of Seller’s employees or any employees located at the Property (or any
of Seller’s affiliates’ employees located at any property owned by such
affiliates) for potential employment.

13.28.

Survival

.  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.19 and 13.21); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2, 6.5,
9.1, 11.3, 14.1, and 14.2; (c) any other provisions in this Contract, that by
their express terms survive the termination or Closing; and (d) any payment
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the “Survival Provisions”), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.

13.29.

Multiple Purchasers

.  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this Contract.
 In the event that “Purchaser” has any obligations or makes any covenants,
representations or warranties under this Contract, the same shall be made
jointly and severally by all entities being a Purchaser hereunder.  

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1.

Disclosure

.  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.

[Remainder of Page Intentionally Left Blank]

















NOW, THEREFORE, the parties hereto have executed this Contract under seal as of
the date first set forth above.

Seller:




CENTURY PROPERTIES FUND XIX,

a California limited partnership




By:

FOX PARTNERS II,

a California general partnership,

its general partner




By:

FOX CAPITAL MANAGEMENT CORPORATION,

a California corporation,

its managing partner







                                                                                         
By:  /s/Brian J. Bornhorst               

                                                                                                
Name:  Brian J. Bornhorst       

                                                                                                
Title:  Vice President               

 

[Signatures Continued on Next Page]




















Purchaser:




TITAN REAL ESTATE INVESTMENT GROUP, LLC, an Ohio limited liability company







By:

/s/Jeffrey M. Tabor       

Name:

Jeffrey M. Tabor           

Title:

Manager                       